DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 16/664376, filed on 10/25/2019. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follows.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1-10 are a system, claims 11-20 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The claims recite obtaining entry and/or selection of campaign values of campaign attributes of individual advertising campaigns of individual advertiser users, individual campaign values specifying individual characteristics of the individual advertising campaigns, individual characteristics including integration of advertising content into the individual advertising campaigns, individual advertising pages facilitating access to and/or consumption of the advertising content, such that by virtue of a first advertising campaign of a first advertiser user being specified by a first campaign value including an integration of first externally hosted content and a second 
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are a  processor configure by machine readable instructions to effectuate presentation of an advertiser user interface on advertiser computing platforms associated with advertiser users, the advertiser user interface being configured to obtain entry and/or selection of campaign values of campaign attributes, generate individual advertising pages for the individual advertising campaigns based on the campaign values, effectuate presentation of a consumer-facing user interface on consumer facing computing platforms, the consumer-facing user interface being configured to display individual campaign-specific ads for the individual advertising campaigns and individual interface elements, detect, by individual consumer computing platforms, the individual interface elements; and responsive to the detection of the individual interface elements, direct the consumer computing platforms to the individual advertising pages to facilitate presentation of the individual advertising pages, such that responsive to a detection of the first interface element by a first consumer 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
The step of obtaining entry and/or selection of campaign values of campaign attributes of Step 2A has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification (paragraphs 68-74) does not provide any indication that the obtaining or entry of selection of campaign values of campaign attributes is anything other than a generic, off-the-shelf computer component, and the Symantec court decision (MPEP 2106.05(d)(II)) indicate that mere Receiving or transmitting data over a network, e.g., using the Internet to gather data,  is ‐understood, routine, and conventional function when it is claimed in a merely generic manner.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
Dependent claims: With respect to the dependent claims 2-10 and 12-20, the claims have been considered and determined to not integrate the judicial exception into a practical application. Claims 2 and 12 merely define the address for location an advertising page. Claims 3, 4, 13, 14 merely directed the consumer from one platform to another platform to present advertising information. Claims 5, 6, 7, 15, 16, 17 merely recite the correlation of advertiser profiles to present advertisers together. Claims 8, 18 merely describes the setup of the webpage (scrollable). Claims 9, 19 merely expands on the attributes related to the campaign. Claims 10, 20 merely recites the source in which external content is collected. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
The examiner notes that steps such as “facilitating access to and/or consumption of the advertising content” and “detect, by individual consumer computing platforms, the individual interface elements” are not reciting the actual technology or technical process which directs the user from one page to another page. The examiner recommends amending the claims to positively and explicitly recite the technical limitation for directing from one page to another.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 9, 11-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (U.S. Pub. No. 20160117738). 
Regarding claims 1 and 11, Shen teaches:
A system to advertise, the system comprising: one or more physical processors configured by machine-readable instructions to (claim 1):
A method to advertise, the method comprising (claim 11): 
effectuate presentation of an advertiser user interface on advertiser computing platforms associated with advertiser users (see google ad word interface element 600 in Figure 6A), the advertiser user interface being configured to obtain entry and/or selection of campaign values of campaign attributes of individual advertising campaigns of individual advertiser users ( see entry fields of elements 608, 610, 612, 614, and 616), individual campaign values specifying individual characteristics of the individual (“Ad manager 214 provides an application and interface by which advertisers 216 may produce, post, and manage advertisements and advertising campaigns-such as in response to the scenarios just discussed. Although shown for clarity as a system separate from content provider 212 that connects directly to advertisers 216, the ad manager 214 may be a part of content provider 212 and may generally communicate with advertisers through an intervening network such as the internet 222. As explained in more detail below, the ad manager 214 may interact with advertisers 216 to allow them to establish advertisements to be directed to mobile devices, to set delivery parameters for such advertisements, and to manage advertisements and groups of advertisements ( e.g., as parts of campaigns).”, Paragraph 0060) wherein the advertising content includes externally hosted content and one or more campaign-specific ads (“creating a plurality of landing pages 108, as shown by Arrow A, and submitting one or more advertisements to the content delivery system 104, as shown by Arrow B. The landing pages 108 may be a variety of objects, but generally would be web pages established by the advertiser or someone in cooperation with the advertiser to provide promotional information to network users. The landing pages 108 allow the advertiser 102 to provide information to users that is in addition to the information that can be provided in an advertisement. Generally, users reach the landing pages by "clicking through" an advertisement that is displayed for them by content delivery system 104. For example, a corporation like General Motors may place an ad that says "Drive the New Buick Aperture!" That sentence may be made a link for a URL or may be delivered along with a URL that links to a web site for the Buick Aperture automobile”, Paragraphs 0029-30);
generate individual advertising pages for the individual advertising campaigns based on the campaign values, the individual advertising pages facilitating access to and/or consumption of the advertising content , such that by virtue of a first advertising campaign of a first advertiser user being specified by a first campaign value including an integration of first externally hosted content and a second campaign value including an integration of a first campaign-specific ad, a first advertising page is generated, the first advertising page including the first campaign-specific ad and a link to access the first externally hosted content (“creating a plurality of landing pages 108, as shown by Arrow A, and submitting one or more advertisements to the content delivery system 104, as shown by Arrow B. The landing pages 108 may be a variety of objects, but generally would be web pages established by the advertiser or someone in cooperation with the advertiser to provide promotional information to network users. The landing pages 108 allow the advertiser 102 to provide information to users that is in addition to the information that can be provided in an advertisement. Generally, users reach the landing pages by "clicking through" an advertisement that is displayed for them by content delivery system 104. For example, a corporation like General Motors may place an ad that says "Drive the New Buick Aperture!" That sentence may be made a link for a URL or may be delivered along with a URL that links to a web site for the Buick Aperture automobile”, Paragraphs 0029-30 and see Figure 4B)
effectuate presentation of a consumer-facing user interface on consumer-facing computing platforms (see element 306 interface which receives request from user), the consumer-facing user interface being configured to display individual campaign-specific ads for the individual advertising campaigns and individual interface elements configured to direct consumer computing platforms of consumers to the individual advertising pages, such that the consumer-facing user interface displays the first campaign-specific ad and a first interface element configured to direct the consumer computing platforms to the first advertising page (“System 300 is configured to receive requests and to respond by supplying various forms of data, such as search results, along with promotional content in the form of advertisements. Requests may be received, parsed, and interpreted by a request interpreter 308. The request interpreter may, for example, determine the form of the request, such as whether it is a search request, a local search request, a mapping request, or another form of request. Such actions may occur apart from interface 306, as shown, or as part of interface 306”, Paragraph 0062, The search engine 314 may return its located search results to the content server 310, which may then assemble the results, provide the ranking, or otherwise prepare them for transmission. The content server 310 may then pass the results to the interface 306.”, Paragraph 0064, The ad server may search in an ad database 320 for advertisements linked to keywords that match keywords in the request.”, Paragraph 0065);
detect, by individual consumer computing platforms, the individual interface elements; and responsive to the detection of the individual interface elements, direct the (“the use of click-throughs also permits for simplified tracking of user's reactions to advertisements. Specifically, when a user selects a link in an advertisement, that link may be directed toward content delivery system 104, which, when it receives an HTTP message from the clicking of the link, can log the action as a click through (e.g., to change the advertiser or the user's action with respect to the ad) and may either serve up the landing page (e.g., if the content delivery system 104 is hosting the landing page 108 or if it is acting as a transcoder or cache for the landing page 108) or redirect the user's device to the landing page.”, Paragraphs 0032, and see 0098-100).
Regarding claims 2 and 12, Shen teaches the limitations set forth above and further discloses:
wherein the individual interface elements define addresses where assets defining the individual advertising pages are located (“For example, a corporation like General Motors may place an ad that says "Drive the New Buick Aperture!" That sentence may be made a link for a URL or may be delivered along with a URL that links to a web site for the Buick Aperture automobile.”, Paragraph 0030). 
Regarding claims 3 and 13, Shen teaches the limitations set forth above and further discloses:
wherein the directing of the consumer computing platforms to the individual advertising pages to facilitate presentation of the individual advertising pages is accomplished through making calls to the addresses defined by the individual interface elements, retrieving the assets at the addresses, and rendering views of the individual advertising pages based on the retrieved assets. (“FIG. 4C shows various exemplary formats for a mobile advertisement. The leftmost format includes a mobile URL and a click-to-call hyperlink. In this example, a user may select the mobile URL to have a landing page displayed (e.g., by redirecting the user's browser, or by supplying the page from the content provider, such as by a transcoding process). The user may select the click-to-call link either to institute a call immediately, or to receive a click-to-call page from which the user may instigate a call. The middle advertisement shows only a mobile URL choice, while the rightmost advertisement shows only a click-to-call choice. Advertisers may be allowed to select which elements of an advertisement are to be displayed, when they initially post an advertisement, or as they manage their advertisement or advertisements.”, Paragraph 0083 and see 0100). 
Regarding claims 4 and 14, Shen teaches the limitations set forth above and further discloses:
wherein the detection, by the individual consumer computing platforms, of the individual interface elements comprises image-based detection. (“As indicated by the URL labels next to the "create ad" text 604, the user may alternatively create text advertisements or image advertisements”, Paragraph 0101).
Regarding claims 8 and 18, Shen teaches the limitations set forth above and further discloses:
wherein the individual advertising pages include a scrollable user interface (“For example, the user may scroll through the results and select a result”, Paragraph 0098).
Regarding claims 9 and 19, Shen teaches the limitations set forth above and further discloses:
wherein the campaign attributes include one or more of a status attribute, an external content attribute, an ad attribute, a routing attribute, a custom content attribute, or a scheduling attribute (who to show ad to based on carrier service in Figure 6B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 10, 15-17, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. Pub. No. 20160117738) in view of Razdan (U.S. Pub. No. 20150095141).
Regarding claims 5 and 15, Shen teaches the limitations set forth above. While Shen teaches an advertising interface for creating an advertising campaign and the presentation of the advertisements for interaction by a consumer, Shen does not expressly disclose:
wherein the one or more physical processors are further configured by the machine-readable instructions to: obtain profile information for the advertiser users, the profile information including advertiser profiles of the advertiser users, an individual advertiser profile of an individual advertiser user including profile values of profile attributes, individual profile values specifying individual profile characteristics of individual advertiser users, the individual profile characteristics including one or more of a business name, a business location, or a business description.
However Razdan teaches:
wherein the one or more physical processors are further configured by the machine-readable instructions to: obtain profile information for the advertiser users, the profile information including advertiser profiles of the advertiser users (“business entity data may be received from the business entity database 210 by entry of a business profile”, Paragraph 0041), an individual advertiser profile of an individual advertiser user including profile values of profile attributes, individual profile values specifying individual profile characteristics of individual advertiser users, the individual profile characteristics including one or more of a business name, a business location, or a business description (“A defined geographic area may be identified in a similar manner, such as being provided by the business itself such as in a business profile”, Paragraph 0071). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertising interface of Shen to include wherein the one or more physical processors are further configured by the machine-readable instructions to: obtain profile information for the advertiser users, the profile information including advertiser profiles of the advertiser users, an individual advertiser profile of an individual advertiser user including profile values of profile attributes, individual profile values specifying individual profile characteristics of individual advertiser users, the individual profile characteristics including one or more of a business name, a business location, or a business description, as taught in Razdan, in order to match complimentary businesses in a marketing campaign to reach more consumers. 
Regarding claims 6 and 16, Shen in view of Razdan teaches the limitations set forth above. While Shen teaches an advertising interface for creating an advertising campaign and the presentation of the advertisements for interaction by a consumer, Shen does not expressly disclose:
wherein the one or more physical processors are further configured by the machine-readable instructions to: determine business correlation information indicating correlation between the individual advertiser users and other ones of the individual advertiser users;
 and wherein the individual advertising pages of the individual advertiser users facilitate access to other ones of the individual advertising pages of the other ones of the individual advertiser users determined to be correlated.
However Razdan teaches:
wherein the one or more physical processors are further configured by the machine-readable instructions to: determine business correlation information indicating correlation between the individual advertiser users and other ones of the individual advertiser users (“The complimentary business module 240 may provide functionality related to identifying and maintaining related service categories, identifying related business entities and/or making recommendations of businesses for the purposes of establishing marketing relationships between businesses.”, Paragraph 0046);
 and wherein the individual advertising pages of the individual advertiser users facilitate access to other ones of the individual advertising pages of the other ones of the individual advertiser users determined to be correlated (Shown in Figure 5A where the webpage shows a partner advertisement in element 510 for reservations at The Grand Hotel”) .
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertising interface of Shen to include wherein the one or more physical processors are further configured by the machine-readable instructions to: determine business correlation information indicating correlation between the individual advertiser users and other ones of the individual advertiser users; and wherein the individual advertising pages of the individual advertiser users facilitate access to other ones of the individual advertising pages of the other ones of the individual advertiser users determined to be correlated, as taught in Razdan, in order to match complimentary businesses in a marketing campaign to reach more consumers. 
Regarding claims 7 and 17, Shen in view of Razdan teaches the limitations set forth above. While Shen teaches an advertising interface for creating an advertising campaign and the presentation of the advertisements for interaction by a consumer, Shen does not expressly disclose:
wherein the correlation between the individual advertiser users and other ones of the individual advertiser users is based on one or both of business location or business description.
However Razdan teaches:
wherein the correlation between the individual advertiser users and other ones of the individual advertiser users is based on one or both of business location or business description. (“A defined geographic area may be identified in a similar manner, such as being provided by the business itself such as in a business profile”, Paragraph 0071; “Marketing relationships among complimentary businesses based on provided service and location” Abstract). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertising interface of Shen to include wherein the correlation between the individual advertiser users and other ones of the individual advertiser users is based on one or both of business location or business description, as taught in Razdan, in order to match complimentary businesses in a marketing campaign to reach more consumers. 
Regarding claims 10 and 20, Shen teaches the limitations set forth above. While Shen teaches an advertising interface for creating an advertising campaign and the 
wherein the externally hosted content includes one or more of social media content, restaurant-reservation services, digital distribution platform, or on-demand delivery service.
However Razdan teaches:
wherein the externally hosted content includes one or more of social media content, restaurant-reservation services, digital distribution platform, or on-demand delivery service. (see reservations made through partner advertisement on Figure 5A). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertising interface of Shen to include wherein the externally hosted content includes one or more of social media content, restaurant-reservation services, digital distribution platform, or on-demand delivery service, as taught in Razdan, in order to match complimentary businesses in a marketing campaign to reach more consumers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        1/28/2021